DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is responsive to communication filed on 11/17/2020.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2020 has been entered.

 Status of Claims
	In Applicant’s amendment filed on 10/26/2020, claims 21 and 31 have been amended; claims 1-20 are canceled; claims 21-40 remain pending.

Response to Arguments
Rejections Under 35 U.S.C. §103
	Applicant’s argument for claim 21, previously rejected under 35 U.S.C. §103 as being unpatentable over Brown et al. (US 2002/0068525, hereinafter “Brown”) in view of Chenard (US 2006/0242016, hereinafter “Chenard”), has been fully considered and is found not persuasive.

In response, Applicant’s argument is noted; however, the Examiner respectfully disagrees with the argument.  First, the Examiner notes that claim 21 is rejected under 35 U.S.C. §103 based on the combination of Brown and Chenard, but not Brown or Chenard individually.   The Examiner further notes that Applicant’s argument is based on piecemeal analysis for the cited references individually.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Secondly, in the current rejection, the office relies on Brown to teach “transmitting a set of timepoints relating to content, wherein each timepoint in the set of timepoints indicates a time in the content data where a database is to be queried for additional content to be inserted into playback of the content data”.  For example, in paragraphs [0025] and/or [0027], Fig. 10 and paragraph [0030], Brown teaches the TAIS/SCS transmits content stream with encoded ad tags and event tags to the media player, wherein ad tags and event tags indicate time points in the content stream where the 
 Brown is only silent regarding transmitting the set of timepoints prior to generating for playback any portion of the content data.  To cure Brown’s deficiency, the office relies on Chenard to teach the concept of transmitting the set of timepoints prior to generating for playback any portion of the content data.  Here, the office cites paragraphs [0028] and [0026] where Chenard discloses:
“…Once the appropriate viewer 49 is installed and ad insertion file 54 (which defines the specific points within the content file 48 at which an advertisement is to be inserted) is accessed, the appropriate files are retrieved.  Accordingly, content file 48 (which may be stored on server 50 maintained by content provider 20) may be provided 110 to user 12, and ad insertion file 54 (which may be stored on computer 22) may also be provided 112 to user 12.  Once received by user 112, viewer 49 (installed on computer 30 of user 12) may process ad insertion file 54 to determine the number and frequency of advertisements.  As discussed above, in this example, the ad insertion file (e.g., ad insertion file 54) associated with content file 48 specifies four advertisements to be inserted at times: 0:00; 5:00; 10:00; and 15:00.  Accordingly, viewer 49 may request four advertisements from e.g., advertisement server 56”.

That is, Chenard teaches transmitting a set of timepoints (in ad insertion file 54) relating to content data prior to generating for playback any portion of the content data.

	For that reason, Applicant’s argument for claim 21 is found not persuasive.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/04/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 1 recites the limitation “wherein each timepoint in the set of timepoints indicates a time in the content data where a second server is to be queried for additional content is to be inserted into display of any portion of the content data” in line 3 of the claim (underlined for emphasis).  The specification does not provide sufficient description for the underlined subject matter.  At best, paragraph [0051] of the specification only discloses “…According to one embodiment of the invention, when portable device 102 plays the content item up to one of the time points in the list, portable device 102 notifies HME server 104 that a time point has been reached.  In response to this notification, HME server instructs portable device 102 to play one or more advertisements before continuing to present the content item up to the next time point in the list”.  That is, Applicant’s specification only provides description for additional content item (i.e., advertisement) to be inserted into display of the content item at a specific portion where a time point is placed.  The specification does not provide sufficient description for additional content is to be inserted into display of any portion of the content data as claimed in claim 31.
Claims 32-40 inherit all limitations of claim 31 but fail to remedy the deficiency described above in claim 31.  Therefore, claims 32-40 are considered accordingly.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites “receiving, from a first server, a set of timepoints relating to content data prior to generating for display any portion of the content data, wherein each timepoint in the set of timepoints indicates 3 a time in the content data where a second server is to be queried for additional content is to be inserted into display of any portion of the content data” (underlined for emphasis).  It is unclear whether the second instance of “any portion of the content data” refers to the same “any portion of the content data” recited in the first instance in the claim, or the second instance of “any portion of the content data” refers to a different portion of the content data not recited in the claim.  Accordingly, claim 31 is deemed indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-23, 31-33, 36 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brown et al. (US 2002/0068525), hereinafter “Brown”, in view of Chenard (US 2006/0242016).
Claim 21 - Brown discloses a method (see Abstract), comprising: 
transmitting a set of timepoints relating to content, wherein each timepoint in the set of timepoints indicates a time in the content data where a database is to be queried for additional content to be inserted into playback of the content data [¶0025 and/or ¶0027, Fig. 10 and ¶0030:  TAIS/SCS transmits content stream with encoded ad tags and event tags to the media player, wherein ad tags and event tags indicate time points in the content stream where the TAIS (comprising Ad server 204 and SCS 202) is to be queried for advertisements to be inserted into the playback of the content stream, hence each tag (timepoint) in the set of tags (timepoints) indicates a time in the content data where a database (Ad server 202 and SCS 202) is to be queried for advertisement content (additional content) to be inserted into the playback of the content stream.  Note that Ad server 202 acts a catalog of available advertisements and SCS provides 
transmitting the content data [¶0025 and/or ¶0027: transmitting the requested broadcast stream];
receiving a notification of a timepoint among the set of timepoints during playback of the content data [¶0025 and/or ¶0027, and ¶0033, steps 503-505:  when the media player detects an ad tag / event tag indicating an upcoming advertisement block within the content stream, the media play submits an ad request to the TAIS/SCS, hence reads on TAIS/SCS receiving a notification of a time point among the set of timepoints during playback of the content data]; 
obtaining, from a database, the additional content for insertion into the content data [¶0025 and/or ¶0027 and Fig. 4, ¶0032:  in response to the ad request, TAIS/SCS obtained the ad content to provide to send to the media player, wherein TAIS/SCS obtains the ad content from an ad content repository 406 (i.e., a database); also see ¶0043]; 
inserting the additional content at the timepoint into the content data [¶0025 and/or ¶0027, ¶0026 and ¶0030:  dynamically inserting the ad at the ad tag into the broadcast content stream]; and 
causing, for display, the content data with the additional content [¶0025 and/or ¶0027:  causing display of the broadcast content stream with inserted ad content].
Brown is silent regarding transmitting the set of timepoints prior to generating for playback any portion of the content data.

transmitting the content data [¶0028: transmitting content file 48].
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the technique of providing an ad insertion file associated with a content file for dynamic advertisement delivery taught by Chenard with the system for selecting personalized advertisement for dynamic ad insertion taught by Brown to enhance the dynamic insertion of one or more advertisements into media content by allowing an ad insertion file to be associated with multiple content files (see Chenard ¶007).
	
Claim 22 – the combination of Brown in view of Chenard, specifically Brown, further discloses the content data is at least one of a movie, a television show, or music [¶0028].

Claim 23 – the combination of Brown in view of Chenard, specifically Brown, further discloses the additional content includes an advertisement [¶0025 and/or ¶0027].

	Claim 31 – Brown teaches a method (see Abstract), comprising: 

	receiving, from the first server, the content data [¶0025 and/or ¶0027: receiving, from TAIS/SCS, the requested broadcast stream];
	generating, for display, the content data [¶0025 and/or ¶0027 and ¶0033 step 502:  media play receives, buffers and begins playing the requested content stream]; 
	notifying of a timepoint among the set of timepoints during playback of the content data [¶0025 and/or ¶0027, and ¶0033, steps 503-505:  when the media player 
	retrieving, from the first server, additional content that is inserted at the timepoint into the content data [¶0025 and/or ¶0027, and ¶0033, steps 507-508:  the media player retrieves (request and receives) a specific advertisement from TAIS/SSC server]; and 
	generating, for display, the additional content at the timepoint [¶0025 and/or ¶0027:  media player generates, for display, the ad content at the timepoint indicated by the ad tag / event tag].
Brown is silent regarding receiving the set of timepoints prior to generating for display any portion of the content data, a second server is to be queried for additional content, and retrieving the additional content from the second server.
However, in an analogous art, Chenard teaches receiving a set of timepoints relating to content data prior to generating for display any portion of the content data [¶0028 and ¶0026: receiving an ad insertion file prior to generating for display any portion of the content data, the ad insertion file defines specific points within the content file at which an advertisement is to be inserted]; 
a second server is to be queried for additional content [¶0028 and ¶0031:  advertisement server 56 is to be queried for advertisements (additional content)];
receiving the content data [¶0028: receiving content file 48]; and

	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the technique of providing an ad insertion file associated with a content file for dynamic advertisement delivery taught by Chenard with the system for selecting personalized advertisement for dynamic ad insertion taught by Brown to enhance the dynamic insertion of one or more advertisements into media content by allowing an ad insertion file to be associated with multiple content files (see Chenard ¶007).

	Claims 32 and 33 are directed to similar limitations as in claims 22 and 23 above, respectively; hence claims 32 and 33 are considered accordingly.

	Claim 36 – the combination of Brown in view of Chenard, specifically Brown, discloses storing the additional content into a cache [¶0009:  the media player request the ads and buffer them until such a time as they are needed].

	Claim 40 – the combination of Brown in view of Chenard, specifically Brown,  further discloses wherein generating, for display, the additional content at the timepoint comprises generating for display the additional content on a client display device [¶0027 and ¶0033 (step 514):  the media player plays the broadcast stream until an ad tag is .

Claims 24 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brown (US Pub. No. 2002/0068525) in view of Chenard (US 2006/0242016) as applied above, and further in view of Yassin et al. (US Pub. No. 2003/0115597), hereinafter “Yassin”.
Claim 24 – – the combination of Brown in view of Chenard, specifically Brown,   teaches obtaining, from the database, the additional content for insertion into the content data comprises selecting the advertisement associated with a user profile [¶0025].
Brown is silent regarding selecting the advertisement associated with a highest bid amount from an advertiser.
However, in an analogous art, Yassin teaches selecting the advertisement associated with a highest bid amount from an advertiser [¶0001 and ¶0016, also see ¶0044-¶0045].
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system for selecting personalized advertisement for dynamic ad insertion taught by Brown and Chenard by combining the concept of selecting, for displaying in an advertisement slot, an advertisement associated with a winning bid from an advertiser taught by Yassin to enhance the potential revenues for program providers (see Yassin ¶0007).

.

Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brown (US Pub. No. 2002/0068525) in view of Chenard (US 2006/0242016) in view of Yassin (US Pub. No. 2003/0115597) as applied above, and further in view of Crystal (US Pub. No. 2004/0163107).
	Claim 25 – the combination of Brown in view of Chenard in view of Yassin, specifically Yassin, teaches storing advertiser billing information, wherein the advertiser billing information is used to pay the highest bid amount [¶0035, ¶0001 and ¶0016].
	Yassin is silent regarding the advertiser billing information includes banking information.
	However, in an analogous art, Crystal discloses storing advertiser banking information, wherein the advertiser banking information is used to pay the advertising price amount [¶0044 and ¶0053].
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the technique of storing advertiser banking information for direct charging to a bank account taught by Crystal and the technique of  billing bid-winning advertisers for the bid-winning amount taught by Brown, Chenard and Yassin to enhance efficiency in providing advertising services to various entities such as businesses and/or organizations to advertise their products and services   (see Yassin ¶0007).
	

Claims 26, 27 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brown (US Pub. No. 2002/0068525) in view of Chenard (US 2006/0242016) as applied above, and further in view of Eldering et al. (US Pub. No. 2002/0026638), hereinafter “Eldering”.
	Claim 26 – the combination of Brown in view of Chenard, specifically Brown, teaches the additional content comprises an ad identifier associated with advertisement metadata [¶0027:  an advisement comprises an ad identifier associated with advertisement metadata in ad catalog].
	Brown is silent regarding the ad identifier comprises a URL.  However, in an analogous art, Eldering teaches the advertisement identifier comprises a URL [¶0022].
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system for selecting personalized advertisement for dynamic ad insertion based on an ad identifier taught by Brown and Chenard by combining teaching for including a URL in the advertisement identifier taught by Eldering to enhance the options for advertisements by including advertisement content on the World Wide Web (see Eldering ¶0022).

	Claim 27 – the combination of Brown in view of Chenard in view of Eldering, specifically Brown, teaches obtaining, from the database, the additional content for insertion into the content data comprises identifying the additional content based on the ad identifier [¶0027 and ¶0032:  obtaining, from the ad content repository, the advertisement for insertion into the content data comprises identifying the advertisement based on the ad identifier].

	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system for selecting personalized advertisement for dynamic ad insertion based on an ad identifier taught by Brown and Chenard by combining teaching for including a URL in the advertisement identifier taught by Eldering to enhance the options for advertisements by including advertisement content on the World Wide Web (see Eldering ¶0022).

	Claim 35 - the combination of Brown in view of Chenard, specifically Brown, teaches the additional content has an identification [¶0027:  an advisement has an ad identification maintained at the ad server].
	Brown is silent regarding the ad identification comprises a URL.  However, in an analogous art, Eldering teaches the advertisement identification comprising a URL [¶0022].
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system for selecting personalized advertisement for dynamic ad insertion based on an ad identifier taught by Brown and Chenard by combining teaching for including a URL in the advertisement identifier taught by Eldering to enhance the options for advertisements by including advertisement content on the World Wide Web (see Eldering ¶0022).

Claims 28 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brown (US Pub. No. 2002/0068525) in view of Chenard (US 2006/0242016) in view of Eldering (US Pub. No. 2002/0026638) as applied above, and further in view of Li et al. (US Pub. No. 2006/0212897), hereinafter “Li”.
	Claim 28 – the combination of Brown in view of Chenard in view of Eldering teaches the advertisement information comprising advertisement metadata [see Brown ¶0027: ad server acts as a catalog of available advertisements and provides ad identifiers, hence advertisement information maintained at the ad server comprises metadata (e.g., ad identifiers)].
	The combination of Brown in view of Chenard in view of Eldering is silent regarding the advertisement metadata comprises an ad keyword.  
	However, in an analogous art, Li teaches the advertisement metadata comprises an ad keyword [¶0019 and ¶0059-¶0060:  advertisement metadata comprises ad-words or keywords].
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the technique of selecting advertising content for display based on keywords associated with the audio/video content being viewed and keywords associated with advertisements taught by Li and the technique for selecting personalized advertisement for dynamic ad insertion taught by Brown, Chenard and Eldering to enhance the effectiveness of the advertisements by increasing the relevance of the advertising content in association with an audio/video data (see Li ¶0005-¶0007).


	Although Brown is silent regarding matching the additional content with the content data based on the ad keyword.  However, Li teaches obtaining the additional content comprises matching the additional content data with the content data based on the ad keyword [¶0050 and ¶0058-¶0060].
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the technique of selecting advertising content for display based on keywords associated with the audio/video content being viewed and keywords associated with advertisements taught by Li and the technique for selecting personalized advertisement for dynamic ad insertion taught by Brown, Chenard and Eldering to enhance the effectiveness of the advertisements by increasing the relevance of the advertising content in association with an audio/video data (see Li ¶0005-¶0007).

	Claims 30 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brown (US Pub. No. 2002/0068525) in view of Chenard (US 2006/0242016) as applied above, and further in view of Chefalas et al. (US Pub. No. 2005/0081252), hereinafter “Chefalas”.
Claim 30 – the combination of Brown in view of Chenard, specifically Brown, teaches to store the additional content into a cache based on at least the content data and a specified time [¶0009:  the media player requests the ads and buffer them until such a time as they are needed, also see ¶0027 and Fig. 10 and ¶0030].
Brown is silent regarding transmitting instructions to store the additional content into a cache.
However, in an analogous art, Chefalas teaches transmitting instructions to store the additional content into a cache [Fig. 1B and ¶0021, also see ¶0006:  transmitting a cache marker as a command to store the advertisement for later access].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the technique of sending a cache marker along with advertisement content to instruct a receiver to cache the advertisement for later access taught by Chefalas and the technique for selecting personalized advertisement for dynamic ad insertion taught by Brown and Chenard to enhance the efficient use of bandwidth by eliminating the need to retransmit recurring advertisements (see Chefalas ¶0006 and ¶0021).

Claim 37 – the combination of Brown in view of Chenard, specifically Brown,  teaches storing the additional content into the cache comprises receiving, from a server, the additional content and to store the additional content into the cache based on at least the content data and a specified time [¶0009:  the media player receives the 
Although Brown is silent regarding receiving the additional content from the second server, Chenard teaches receiving, from the second server, that additional content [¶0031: receiving advertisements from the advertisement server (second server)].
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the technique of providing advertisements from an advertisement server for dynamic advertisement delivery taught by Chenard with the system for selecting personalized advertisement for dynamic ad insertion taught by Brown to enhance the dynamic insertion of one or more advertisements into media content by allowing the advertisement server (i.e., advertiser) to determine the particular advertisements to be provided to a viewer (see Chenard ¶0031).
Brown and Chenard is silent regarding receiving instructions to store the additional content into cache.
However, in an analogous art, Chefalas teaches receiving instructions to store the additional content into the cache [Fig. 1B and ¶0021, also see ¶0006:  transmitting a cache marker as a command to store the advertisement for later access].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the technique of sending a cache marker along with advertisement content to instruct a receiver to cache the advertisement for later access taught by Chefalas and the technique for selecting personalized advertisement for dynamic ad insertion taught by Brown and Chenard to enhance the efficiency of use .

	Claims 38 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brown (US Pub. No. 2002/0068525) in view of Chenard (US 2006/0242016) as applied above, and further in view of Allison et al. (International Pub. No. WO 99/56473), hereinafter “Allison”.
Claim 38 – Brown in view of Chenard, specifically Brown, teaches the generating, for display, the additional content at the timepoint comprises displaying the additional content in a display [¶0012, ¶0027, ¶0033 (step 514):  for a video advertisement, media player plays the advertisement at the timepoint indicated by an open_ad tag by displaying the advertisement, for example, on a browser window (see ¶0049)]
Brown is silent regarding displaying the additional content in a portion of the display, wherein the portion of the display is not occupied by the displayed content data.
However, in an analogous art, Allison teaches displaying the additional content in a portion of a display, wherein the portion of the display is not occupied by the displayed content data [Fig. 12 and p. 20, lines 5-26].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the technique of displaying advertisements in a display portion outside the reduced-size window for program content taught by Allison and the technique for playing personalized advertisements that are dynamically inserted in a content stream taught by Brown and Chenard to enhance presentation of .

	Claim 39 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brown (US Pub. No. 2002/0068525) in view of Chenard (US 2006/0242016) as applied above, and further in view of Dua (US Pub. No. 2015/0382055).
	Claim 39 – Brown in view of Chenard, specifically Brown, teaches communicatively connecting to a display device [e.g., communicatively connecting to a display device having a browser window].
	Brown is silent regarding connecting to a display device via an HDMI connection.
	However, in an analogous art, Dua teaches communicatively connecting to a display device via an HDMI connection [Fig. 2 and ¶0085].
 Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the technique of connecting to a HD-enabled television via an HDMI interface for display taught by Allison and the technique for presenting personalized advertisements that are dynamically inserted in a content stream taught by Brown and Chenard to enhance the presentation of advertisements and broadcast content by using HD-enabled television as a display device (see Dua ¶0085).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN M NGUYEN whose telephone number is (571)272-3911.  The examiner can normally be reached on Monday - Friday 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TIEN M NGUYEN/Examiner, Art Unit 2423                                                                                                                                                                                                        
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423